DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-18 and 20 are pending in this application.
Claim 18 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 March 2021.
Claims 2, 5-7, 10, 11, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1, 3, 4, 8, 9, 12, 13, 15-17, and 20 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained:
Claims 1, 3, 4, 8, 9, 12, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘631 (JP2014-208631A, previously cited) in view of JP ‘757 (JP2015-147757A, cited by Applicant in IDS filed 23 June 2020).  Machine translations of both references were provided with the Office action mailed 03 November 2021.
JP ‘631 teaches pesticidal pyridino-pyridine and pyrimidino-pyridine derivatives (e.g., abstract).  The compounds are useful as pest control agents (e.g., abstract) as well as herbicides (e.g., paragraph [0001]).  JP ‘631 exemplifies a pyridino-pyridine derivative having fluoro, trifluoromethyl, and urea substituents (e.g., see reference at page 85, line 30, middle compound, and page 121, about line 5) and wherein the terminal substituents of the urea group may be hydrogen or C1 to C6 alkyl (e.g., paragraph [0012]).  
Regarding Applicant’s elected species (compound E13, as-filed specification at page 47; instant claims 1, 3, 4, 8, 9, 12, 13, and 20), JP ‘631 differs from the claimed invention in that the central ring is a pyridine instead of a pyrimidine.  However, JP ‘757 is in the same field of pyridine-pyridine derivatives useful as pesticides and herbicides (e.g., translation, page 1) and teaches that said compounds may contain a pyridine or a pyrimidine ring next to the pyridine ring in the compounds (e.g., see reference at page 51).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute the pyridine central ring of the compound of JP ‘631 with a pyrimidine ring; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because either ring is already known to be suitable as the central ring in similar compounds for the same purpose, as taught by JP ‘757.
Regarding claims 15-17, JP ‘631 teaches additional ingredients such as surfactants (i.e., adjuvants) may be present (e.g., translation at page 277), and additional pesticides or herbicides may be added at the time of formulation (e.g., translation at page 280).

Response to Arguments
Applicant's arguments filed 03 February 2022 have been fully considered but they are not persuasive.  
Applicant first argues Numata ‘631 and ‘757 do not disclose the dimethyl amide end group of compound E13.  However, it is first noted this argument only applies to elected species delineated in instant claim 20, as all other claims are directed to compounds wherein the one of the terminal substituents (R10) may be methyl or hydrogen (e.g., see instant claims 1 and 9).  Regarding the elected species, this argument is not persuasive because JP ‘631 (Numata ‘631) specifically teaches and suggests each of the substituents of the urea group connected to the pyrimidine ring may be hydrogen or C1-C6 alkyl (e.g., see paragraph [0012]), and thus it would easily be within the purview of the skilled artisan to select a methyl group for each of the terminal urea substituents, with a reasonable expectation of success.  In addition, it is noted that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  See MPEP 2144.09.  In this case, the substituent exemplified by JP ‘631 is sufficiently similar to the instantly elected species, such that one skilled in the art would find it obvious to use either substituent, particularly since JP ‘631 specifically teaches either hydrogen or C1-6 alkyl may be selected for said substituent.
Applicant also argues a person of ordinary skill in the art would not be directed to compound E13 based on Numata ‘631 and ‘757, with an analysis based on MPEP 2144.08.II.A.4. (pages 13-17 of Applicant’s Remarks filed 03 February 2022).  This argument is not persuasive because the prior art does teach compounds having sufficient structural similarity to those instantly claimed as to render said compounds obvious, particularly since 1) JP ‘631 teaches pyridine-pyridine-urea compounds having identical or structurally similar substituents (e.g., compare paragraphs [0047]-[0052] of JP ‘631 with instant claim 1), and 2) JP ‘757 teaches either a pyridine or a pyrimidine ring is already known to be suitable as the central ring in similar compounds for the same purpose (i.e., as pest control agents).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, since JP ‘631 teaches pyridine-pyridine-urea compounds having identical or structurally similar substituents, and JP ‘757 teaches either a pyridine or a pyrimidine ring is already known to be suitable as the central ring in similar compounds for the same purpose (i.e., as pest control agents), it would be obvious to the ordinarily skilled artisan to form pyridine-pyrimidine urea compounds having the same or structurally similar substituents for the same purpose, with a reasonable expectation of success.
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611